Citation Nr: 9922543	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-31 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to January 
1973 and from January 1974 to November 1975.  In an April 
1973 rating decision, the Buffalo, New York Regional Office 
(RO), granted service connection for lumbosacral strain and 
assigned a noncompensable evaluation, effective from January 
1973.  In a June 1993 rating decision, the St. Petersburg, 
Florida RO also assigned a noncompensable evaluation, 
effective from March 1993.  In a March 1995 rating decision, 
the Reno, Nevada RO assigned a 10 percent rating for 
lumbosacral strain, effective from March 1993.  In a February 
1996 decision, a hearing officer at the Reno RO assigned a 20 
percent rating for lumbosacral strain, effective from March 
1993.  This appeal arises from an August 1997 rating decision 
of the Hartford, Connecticut RO, which denied an increased 
rating for lumbosacral strain.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the duty to assist the appellant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The Court 
also stated that the Board must make a determination as to 
the adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  In light of the Court's holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in a claim for an increased 
rating, the Board requests evidentiary development to ensure 
that all pertinent up-to-date clinical evidence is obtained 
regarding the veteran's claim.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  The veteran contends that his 
current lumbosacral spine disability is more disabling than 
is reflected by his current 20 percent rating.  On his 
October 1997 substantive appeal, the veteran claimed that 
over the previous five or six months he had been experiencing 
more pain than ever before with regard to his disability.  He 
also indicated that other related problems had begun about 
eight to ten months previously.  On the most recent VA 
examination in April 1997, the veteran complained of left 
buttock discomfort when sitting down or lying on the left 
side, cramps in the low back upon lying prone, chronic 
soreness across the lumbar muscles, increasing right low back 
aching with some focal numbness and tingling intermittently 
over the lateral right thigh, and an intermittent weakness 
sensation in the region of the right hip on going up and down 
stairs.  It was noted that the veteran has taken pain 
medication over the past four years.  The examination 
revealed decreased range of motion of the lumbosacral spine, 
and the examiner noted that each plane of movement of the 
lumbosacral spine elicited some pain or discomfort.  The 
impression was chronic low back discomfort with apparent 
intermittent radiculopathic symptoms.  

It does not appear from the record that in evaluating the 
veteran's lumbosacral spine disability the RO took into 
account functional disability due to pain and weakness as 
mandated by 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the RO 
should afford the veteran a VA examination to assess the 
current nature of his lumbosacral spine disability.  In this 
regard, the RO's attention is directed to the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), wherein it was indicated 
that it was essential that the rating examination adequately 
portray the functional loss resulting from service connected 
disability.  Moreover, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

Moreover, after the instant case was received at the Board of 
Veterans' Appeals (Board) for appellate review, additional 
evidence in the form of VA records dated from January 1997 to 
September 1998 concerning the veteran's lumbosacral spine 
disability was received from the veteran.  It is noted that 
the RO has not reviewed this medical evidence and that the 
veteran has not submitted a waiver of RO consideration of 
this evidence.  Pursuant to 38 C.F.R. § 20.1304, any 
pertinent evidence submitted by the appellant which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived by the appellant.  
Thus, the instant claim is not ready for final appellate 
consideration, and before the Board reviews the case, the 
procedural defect must first be corrected.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for a 
lumbosacral spine disability since his 
last VA examination in April 1997.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all postservice records of 
treatment relating to the veteran's 
lumbosacral spine disability which have 
not already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
in order to determine the current nature 
and severity of his lumbosacral spine 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination so that the pertinent 
aspects of the veteran's medical records 
may be reviewed.  All indicated 
diagnostic tests should be accomplished, 
to include range of motion studies 
pertaining to the lumbosacral spine.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner should state for the record 
whether the lumbosacral spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
particular service connected disability; 
and, as noted in the DeLuca case, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
clinical findings and reasoning which 
form the bases of the opinions should be 
clearly set forth in the examination 
report.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim, and if the decision 
remains adverse to the veteran provide 
him with a supplemental statement of the 
case and the applicable time to respond 
thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



